Citation Nr: 1449940	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-17 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hammertoes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1958 to May 1961 and from December 1961 to August 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This case was previously before the Board in November 2013.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.

The issues of entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities, and entitlement to an increased rating for bilateral pes planus have been raised by the record.  The issue of entitlement to a TDIU was raised in a December 2010 statement in support of claim.  Accordingly, the November 2013 Board decision referred this matter to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The AOJ has since taken no action and it is referred to the AOJ, once again, for appropriate action.  The issue of entitlement to an increased rating for pes planus was raised in a July 2013 statement in support of claim where the Veteran wrote that he thought he should be entitled to 10 percent for pes planus.  Construing this statement in the light most favorable to the Veteran, the Board concludes that this statement was a claim for an increased rating. These claims have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.



REMAND

The development actions requested in the Board's November 2013 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.  

Specifically, in the November 2013 Board remand, the examiner was requested to opine on whether the Veteran's current bilateral hammertoes were related to military service and to opine whether they were either caused by or aggravated by his service-connected pes planus and metatarsalgia.  In the subsequent March 2014 Compensation and Pension (C&P) Foot Examination report, the VA examiner never directly addressed the relationship between the Veteran's bilateral hammertoes and his service-connected pes planus and service-connected metatarsalgia.  Thus, new VA opinion is necessary to determine the etiology of the Veteran's current bilateral hammertoes.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for his bilateral hammertoes.  All requests for records and responses must be associated with the claims folder.

2. After the completion of the foregoing, obtain an addendum opinion from the same examiner who conducted the March 2014 C&P examination or, if unavailable, the Veteran should be afforded a new VA examination.  If the March 2014 VA examiner determines that additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

The examiner is asked to address the following:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral hammertoes were either caused by or aggravated by his service-connected pes planus;

b. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral hammertoes were either caused by or aggravated by his service-connected metatarsalgia.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence, both for and against a conclusion, is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition, versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

3. A complete rationale must be provided for any opinion expressed.  If any requested opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim for service connection for bilateral hammertoes.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

